Title: Thomas Scott to Joseph Reed, 29 November 1779
From: Scott, Thomas
To: Reed, Joseph



Dear Sir
Westmoreland November 29th. 1779

My indisposition of body of which I informed you in a former letter still continues so as to prevent my seeing Philada. altho (other obligations aside) the present circumstances of this county requires it in a more than ordinary way and hath made me conceive it my duty to dispatch the bearer Mr. Andrew Linn express to you, with the following intelligence vizt. In the latter end of July last the Assembly of Virginia passed a Law for selling their back lands, and adjusting Claims amongst the inhabitants on their frontiers in a summary way by a Board of Commissioners, appointed for the purpose with jurisdiction within certain districts; one of these districts is composed of what they call the Counties of Monongalia, Youghiogany, and Ohio, more than two of which pretended Counties, lie within the bounds of Westmoreland, and indeed include nearly the whole of it. However soon in October, the Commissioners for this district made their way out here, and set down at old fort bird within four miles of my house and at least thirty miles within  the lines agreed upon by their and our Commissioners in order to determine Claims and grant certificates to such as are to obtain Patents. On hearing of this extraordinary Jurisdiction I conceived it was without the authority of the Legislature, since their own plan of settlement with Pennsylvania was yet depending, but on going to the place I was soon undeceived by the Commissioners shewing me the Act itself, which without reserve makes all claims within their district cognizable before them, and directs their Judgment on finding such and such circumstances attending the claims. I concerned no further with the business untill many of the subjects of this Government who had patents in their houses were summoned before this tribunal to answer such miscreants as were pleased to settle on, or set up claim to their lands, at or since Dunmores invasion on pretext that titles derived from Pennsylvania are invalid. And indeed where such intruders have been bold enough to raise corn on the premisses they are sure of a Judgment under this Law. On these people and others who expected to share the same fate applying to me for Counsel in the case I went again to the Commissioners on the twenty second instant, and in the name of the People and Character of their Representatives queried with them by themselves what they meant by thus disturbing the peace of the people and County of Westmoreland and how far they meant to carry their prosecutions against such, letting them know that I was sent to them by the People in that character, and for that purpose, and further to let them know that these People would pay no regard to their summon or determination in consequence thereof.
They replied with great coolness that they were sworn servants of the State of Virginia for the express purpose of executing that Act of Assembly without restriction or reserve; That they had no further or other instructions than what was contained in the Act itself. That as faithfull servants to the State, they must and would carry the said law into full execution, and give the possession according to their determinations, without respect to persons &ca. except prevented by instructions from Virginia which they observed they could hardly expect since the Government was fully knowing to the Circumstances which I mentioned when the law passed and further said I might be assured Virginia was determined on protecting their subjects in this quarter and supporting the determinations they might make at all events, and accordingly the several causes depending were set for tryal at a day certain &ca.
From this relation your Excellency and all the powers of Government will easily gather the irksome, nay intolerable situation we  are in in this County and that we need the interposition of Government for our protection; and that Government needs to stir, or Virginia will shortly sell the greater part of the lands contained in a scope of country sufficient for three large Counties, as it is provided in the Act aforesaid that if the proper owner doth not apply within the term of one year, any other person may have a patent for the spot; and numbers will be ready to avail themselves of this clause. The bounds I have mentioned lies all within the line settled by their and our Commissioners. I would have been larger on the contents of this extraordinary law, but that its like you have or can see it. Tryal by Jury is held sacred in their bill of rights and is totally taken away by this law.
I have the honor to be with the greatest respect Your Excellencys most obedient & very humble servant,

Thomas Scott


PS This day being the first of December these Commissioners are actually determining causes, I being present.
T: S:

